s n yf p57 od internal_revenue_service department of ihe treasury washingtan dc coniact person telephone numper in reterence ts date nov dear sir or madam this is in reference to your letter of date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code in a letter dated date you were granted recognition of exemption under sec_501 of the code the purpose of your scholarship program is to further the the children whose parents are employees of a college graduate school or other educational_institution of education of program will make limited scholarship grants each year to one or more high school college or graduate school students to assist the recipient to complete an undergraduate or graduate education at his or her choice from any particular high school college or graduate school or the basic criterion for selection from any particular locality will be superior academic achievement in high school or college additional criteria will be financial need demonstrated achievement of goals and motivation scholarship recipients will not be chosen your b your board_of directors will select the scholarship recipients from among students who submit applications scholarship will be paid_by you directly to the educational_institution for_the_use_of the scholarship recipient scholarships are required to be awarded on nondiscriminatory basis without regard to race religion or sex of the applicant an award may not be terminated because the parent is are based solely upon nonemployment related factors an objective and age no longer employed by b renewal grants color each once a grantee is selected he or she will be required to furnish a report of courses taken and the grades received in each a such report must be verified by the educational academic period institution attended by the grantee and must be obtained at least once a year if you learn that all or any part of grant is not being used the directed funds to the purposes if such a diversion occurs and the grantee has not to further the purposes of the grant you will take all reasonable and appropriate steps to recover the grant funds and or ensure restoration of of the grant previously diverted grant funds to any use that does not further the purposes of the grant you will withhold any further payments to the grantee until you receive the grantee’s assurance that future diversions will not occur and will require the grantee to take extraordinary precautions to prevent future diversions from occurring scholarship grant you will retain records pertaining to each you have submitted statements indicating that you will comply with the requirements of sec_4 01-dollar_figure of rev proc sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 a grant to an individual for travel study means any amount_paid or incurred by a sec_4945 of the code provides that section shall not apply to an individual grant awarded on an d objective and nondiscriminatory basis pursuant to approved in advance by the secretary if the satisfaction of scholarship or fellowship_grant which is subject_to the provisions of sec_117 educational_institution described in sec_170 the code is demonstrated to the secretary that the grant constitutes a to be used for study at a procedure and is a ii of an it revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by foundation under an employer-related program to employee of i sec_117 conditions set and meets the percentage_test described in sec_4 a private foundation's program satisfies the seven forth in sections dollar_figure through dollar_figure of rev subject_to the provisions of section the particular employer to which the program relates a scholarship grant a child of a private proc an if the service will assume the grant will be subject_to the provisions of sec_117 section dollar_figure of revproc_76_47 provides a percentage_test a program that awards it states that in the case of guideline grants to children of employees of program meets the percentage_test if the number of grants awarded under that program in any year to such children does not exceed percent of the number of employees’ children who eligible ii were applicants for such grants and considered by the selection committee in selecting the recipients of gr rits in that year or percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year a particular employer the i iii were were you will maintain statistical information on applications received and grants made which will enable you to maintain the records required by revproc_76_47 scholarship program will meet the requirements of rev including compliance with the percent of eligible applicants test or the percent of eligibles test chose to meet the percent test showing that there are actual eligibles for each scholarship you award if you you must conduct a survey you have agreed that your proc accordingly based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of scholarship grants to the children of the employees of comply with the requirements of sec_4945 thus expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 exclusion from income provided for in sec_117 to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 b and as such are eligible for the of the code of the code of the code of the code b the recipient of the scholarship is responsible for determining whether all or part of the scholarship is includible in gross_income under sec_117 of that you will advise the recipient that amounts granted are taxable_income the recipient exceed tuition and fees board required for enrollment or attendance at the educational_institution and fees books supplies and equipment required for courses of instruction if the aggregate scholarship amounts received by not including room and we understand the code this ruling is conditioned on the understanding that there no material changes in the facts upon which it is further conditioned on the premise that no grants will be will be it awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code is based this ruling will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of revproc_76_47 please note that this ruling is only applicable to grants awarded under your program as outlined above before you enter into any other scholarship programs you should submit a request for advance approval of that program into any other scholarship program covering the same individuals the percentage_test of rev in the aggregate in addition if you enter proc must be met we are informing your key district_director of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours derate v becc gerald v sack chief exempt_organizations technical branch
